DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
  Election/Restrictions
Applicant’s election without traverse of claims 1 through 13 in the reply filed on 2/14/22 is acknowledged. 
Claim Rejections - 35 USC § 102
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 Claim(s) 1, 2, 3, 4, 5 and 9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Nakagawa (US 2015/0079762).
Regarding claim 1.
Nakagawa teaches a method, comprising: providing a semiconductor wafer (31) comprising integrated circuit components (3,31b), seal rings (3gr) respectively encircling the integrated circuit components (fig 6,10) and testing structures (MP1,MP3) disposed between the seal rings (3gr) (fig 10,11) (paragraph 73-83); and performing a first wafer saw process at least along a first path (LZr) to singulate the semiconductor wafer into a plurality of first singulated integrated circuit components (fig 13,14) each comprising a testing structure (MP1,MP3) among the testing structures, wherein, when performing the first wafer saw process, testing pads (MP) of the testing structures (paragraph 69) 
Regarding claim 2.
Nakagawa teaches providing the semiconductor wafer comprises: forming stacked structures (32t) of the testing structures over a semiconductor substrate (31); and forming the testing pads (MP) on the stacked structures (32t) (fig 12) (paragraph 80).
 Regarding claim 3.
Nakagawa teaches providing the semiconductor wafer (31) further comprises: forming interconnect wirings (32) of the integrated circuit components over the semiconductor substrate (31) (fig 6) (paragraph 61-63); and forming conductive pads (3PD) on the interconnect wirings (32) (fig 6), wherein the interconnect wirings (32) and the stacked structures (32t) of the testing structures are concurrently formed at a first level height (fig 6), and the conductive pads (3PD) and the testing pads (MP) of the testing structures are concurrently formed at a second level height (fig 6) (paragraph 61-63).
Regarding claim 4.
Nakagawa teaches materials of the testing pads (MP) (aluminum, paragraph 69) and the stacked structures (32) (copper, paragraph 63) are different (fig 6,12).
Regarding claim 5.
Nakagawa teaches the stacked structures (32t) of the testing structures are located beside the first path (Lzr) and keep a distance from the first path (fig 13), such that a stacked structure (32) of the testing structure in the first singulated integrated circuit component (DVp1) is laterally spaced apart from the sidewall of the first singulated integrated circuit component (fig 10,13). 
 Regarding claim 9.
Nakagawa teaches the first wafer saw process is performed using a blade (paragraph 113) (fig 13).     
  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (US 2015/0079762) as applied to claim 2 above, and further in view of Kato (US 2012/0313094).
Regarding claim 6.
Nakagawa teaches elements of the claimed invention above.
Nakagawa does not teach the test structures overlap with the cutting path.
Kato teaches the stacked structures of the testing structures (200,400) are partially overlapped with the first path (4) (fig 20,21a), such that a portion of a stacked 
It would have been obvious to overlap the cutting path with elements of the testing structure in order that the semiconductor device obtained includes some portions of the electrode pads and some portions of the TEG elements that remain intact (Kato 164).  
  Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (US 2015/0079762) as applied to claim 1 above, and further in view of Hiraishi (US 2014/0001639).
Regarding claim 8.
Nakagawa teaches performing a testing process to qualify the integrated circuit components by testing the testing structures (paragraph 135); and according to the testing process, mounting a qualified first singulated integrated circuit component among the first singulated integrated circuit components to a mounting substrate.
Nakagawa does not teach that the singulated device is bonded to a semiconductor device.
Hiraishi teaches bonding a singulated device (30) to a semiconductor device (10) (fig 1) (paragraph 27-28).
It would have been obvious to one of ordinary skill in the art to bond the singulated device to a semiconductor interposer in order to interconnect the device with additional structures (Hiraishi, paragraph 24)
 Claims 10, 11, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (US 2015/0079762) in view of Kato (US 2012/0313094).
   Regarding claim 10.
Nakagawa teaches a method, comprising: providing a semiconductor wafer (31) comprising integrated circuit components (3,31b), seal rings (3gr) respectively encircling the integrated circuit components (fig 6,10) and testing structures (MP1-3) disposed between the seal rings (3gr) (fig 10,11); and performing a wafer saw process at least along a path (LZr) to singulate the semiconductor wafer (31) into a plurality of singulated integrated circuit components (fig 13,14), wherein, when performing the wafer saw process, the testing structures are arranged along the path, such that each of the singulated integrated circuit components comprises a residue structure (MP1,MP3) of a corresponding one of the testing structures (fig 14) (paragraph 108-118)
Nakagawa does not teach the residue structure is free of aluminum pad
Kato teaches forming a TEG pad (9) from copper (copper is not aluminum) (paragraph 151) and after singulation a residue structure remains of the testing structure, wherein the pad (9) lies within the cutting region (fig 20) 
It would have been obvious to one of ordinary skill in the art to form the conductive pad from copper due to the high conductivity and low surface resistance of copper metal.
Regarding claim 11.
Kato teaches forming a TEG pad (9) from copper (copper is not aluminum) (paragraph 151) (fig 20) 
Regarding claim 12.
Nakagawa teaches concurrently forming interconnect wirings (32) of the integrated circuit components and stacked structures of the testing structures over a 
  Regarding claim 13
 Nakagawa teaches the wafer saw process is performed using a blade (DB) (fig 13-14) (paragraph 99,113-115).
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach: providing a semiconductor wafer comprising integrated circuit components, seal rings respectively encircling the integrated circuit components and testing structures disposed between the seal rings; and performing a first wafer saw process at least along a first path to singulate the semiconductor wafer, after performing the first wafer saw process, performing a second wafer saw process along a second path between the testing structures and the seal rings to cut the testing .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J GOODWIN/Examiner, Art Unit 2817